Citation Nr: 1829539	
Decision Date: 06/20/18    Archive Date: 07/02/18

DOCKET NO.  14-25 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service connected disability.


REPRESENTATION

Veteran represented by: Richard E. Thompson, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2000 to April 2001, July 2005 to January 2006, and January 2010 to March 2013.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.

The Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran failed to appear for a scheduled hearing before the Board at the RO in Columbia, South Carolina, in November 2017.  He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2017).

As regards the matter of representation, the Veteran properly executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Richard Thompson, an attorney, as his representative.  In November 2017, after certification of this appeal to the Board in June 2017, the Veteran's appointed attorney forwarded a request to withdraw as legal counsel for the Veteran for his VA claim, indicating that a copy of this letter had been forwarded to the Veteran.  However, once an appeal has been certified to the Board, a representative may not withdraw without showing good cause through a written motion.  See 38 C.F.R. 
§ 20.608 (2017).  No indication of the reasons for withdrawal of counsel was provided in this case.  Accordingly, Mr. Thompson has a general power of attorney related to the Veteran's claim before VA.  The Veteran has not revoked the attorney's general power of attorney.  As the attorney of record has not made an appropriate motion to withdraw representation, as prescribed by 38 C.F.R. § 20.608, and the Veteran has not appointed a new representative, in May 2018, prior to the issuance of this Remand, the Board denied the attorney's request to withdraw representation.  The attorney was notified of the decision by letter in June 2018.  Thus, the attorney remains the appointed representative for the purposes of deciding this appeal.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  

The Veteran contends that he has a current back disability that is related to service.  Specifically, he reports that he started experiencing back problems in and since service when he fell on concrete while serving in Korea.

By way of background, the July 2013 rating decision denied entitlement to a lumbar spine disability finding that the medical evidence of record does not show that a disability has been clinically diagnosed.  In this regard, there are references to back pain and treatment in the service treatment records.  Specifically, a May 2011 service treatment record shows the Veteran presented with complaints of pain in the lower left side of the neck with movement of his head.  He described the pain as sharp and stabbing on the left side radiating down to the mid back that is more painful when his arms and shoulders are hanging versus raising his shoulders in a shrug, which alleviates pain.  He explained the pain started after jumping off the high dive in a swimming pool.  Examination revealed there was pain to the bilateral trapezium with radiation down the thoracic paraspinal muscles and back pain treated with Diazepam injection to the left arm for neck pain and the upper back.

A January 2013 service treatment record shows the Veteran sought treatment for back pain.  According to the Veteran's reports, he explained he injured his back three years ago, while serving in Korea, when he fell off a track landing on flat concrete.  He was treated with physical therapy in 2010.  He explained having no pain on the day of examination but requested to be examined.  Following examination, he was diagnosed with lumbago.  The treatment record also documents the examiners impression of x-ray results of the lumbar spine noted as history of back pain around L-5.  Additionally, a January 2013 treatment record shows x-rays of the lumbar spine were taken and identified "attempted lumbarization" of S1 with pseudoarthrosis on the right side, as described by the practitioner who also concluded the condition will eventually cause symptoms and is developmental.  Notably, x-rays were negative specifically for degenerative disc disease, degenerative joint disease, and spondylosis.

Pertinent post-service medical evidence includes a VA back examination, which indicates the examiner reviewed the Veteran's claims file in conjunction with the examination.  The resulting July 2013 spine Disability Benefits Questionnaire (DBQ) indicates the Veteran reported lower back pain started during service while stationed in Korea and around the same time he injured his ankle.  Additionally, that he was diagnosed with degenerative disc disease and also that lower back pain has increased with bilateral radiculopathy in the posterior thighs.  Following examination, the examiner diagnosed lower back pain.  There is no further discussion or medical opinion with respect to these findings, nor discussion of the January 2013 service treatment records showing diagnosis of S1 with pseudoarthrosis on the right side, in which the examiner opined was developmental and the disorder will cause symptoms.  As well as the diagnosis of lumbago during military service related to the Veteran's reported history of back pain.  

Given the above, the Board finds that a remand is necessary in order to afford the Veteran another VA examination to clarify the diagnoses of any back disability in service and to obtain a medical nexus opinion.  Here the Veteran's lay statements indicating back problems due to injury in service are supported by evidence in the service treatment records.  In this regard, VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A request for a medical opinion is therefore warranted.

In this regard, in his July 2014 VA Form 9, Appeal to Board of Veterans' Affairs, the Veteran stated an alternate theory of entitlement that problems with his back are secondary to his service-connected disability.  Notably, the AOJ has considered entitlement to direct service connection for a back disability but did not address the Veteran's contentions that his service-connected disability aggravated his claimed back disorder.  Accordingly, and given the other development being accomplished (as noted below), the Board finds that a remand of this matter is warranted, as well.

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claim, and remand of this matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.310 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination with regard to his claimed back disorder.  The examiner must review the claims file in conjunction with the examination and interview the Veteran as to the history of his back symptoms and treatment.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report).  The examiner is asked to provide medical opinions that address the following:

(a)  Whether it is as least as likely as not (50 percent probability or more) that the Veteran's current lower back pain had onset during or was caused by his active service.  The examiner must specifically comment on the January 2013 service record documenting diagnoses of lumbago and pseudoarthrosis at S-1.  The examiner must explain the impact of these reports on the examiner's opinion.  The examiner must support any and all conclusions reached with a rationale.

(b)  Whether it is as least as likely as not (50 percent probability or more) that the Veteran's current lower back pain is caused by his service-connected left ankle disability.

(c)  Whether it is as least as likely as not (50 percent probability or more) that the Veteran's current lower back pain has been chronically worsened (aggravated) by his service-connected left ankle disability

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.  The examiner must take into account the Veteran's description of his symptoms, including their onset.  

2.  Thereafter, re-adjudicate the claim that is the subject of this Remand.  If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



